USDC IN/ND case 2:19-cr-00130-PPS-APR document 215 filed 04/28/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          )     NO. 2:19CR130-PPS/APR
                                                   )
 LAVONYA BANKS,                                    )
                                                   )
                Defendant.                         )


                                              ORDER

       This matter is before me on the findings and recommendation of Magistrate Judge

Andrew P. Rodovich relating to defendant Lavonya Banks’ request to enter a plea of guilty to

Count 1 of the Superceding Indictment, pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. [DE 211.] Following a hearing on the record on April 26, 2021 [DE 213], Judge

Rodovich found that defendant understands the charges, her rights, and the maximum penalties;

that defendant is competent to plead guilty; that there is a factual basis for defendant’s plea; and

that the defendant knowingly and voluntarily entered into his agreement to enter a plea of guilty.

Judge Rodovich recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. The parties waived any objections to Judge Rodovich’s findings and

recommendation.

       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation concerning

defendant Lavonya Banks’ plea of guilty, to which any objections were waived, the Court hereby

ADOPTS the findings and recommendation [DE 213] in their entirety.
USDC IN/ND case 2:19-cr-00130-PPS-APR document 215 filed 04/28/21 page 2 of 2


        Defendant Lavonya Banks is adjudged GUILTY of Count 1 of the Superseding

Indictment, a charge of conspiracy to distribute and possess with intent to distribute heroin and

ccocaine base, while having a prior final felony drug offense conviction, in violation of 21

U.S.C. §§846 and 851.

       The sentencing hearing is set for July 30, 2021 at 10:00 a.m. Hammond/Central time.

       SO ORDERED.

       ENTERED: April 28, 2021.

                                             /s/ Philip P. Simon
                                             UNITED STATES DISTRICT JUDGE




                                                 2
